PER CURIAM.
James Coley appeals the order that denied his motion to correct illegal sentence and granted his motion for clarification of his sentence. The order did not state the clarification that was being made.
Coley claims that the Department of Corrections has erroneously classified him as a habitual offender on the sentence he received for attempted murder. The state agreed below that he was not sentenced as a habitual offender on that count, and agreed on appeal that he is entitled to an order that states the clarification that is being made.
The order on appeal is reversed and the case is remanded for entry of an order that sets forth the clarification. The order is affirmed in all other respects. If the Department fails to make the clarification after the order is entered on remand, Coley’s remedy will be to file a petition for *158writ of mandamus in the trial court, naming the Department as a party.
STONE, STEVENSON and SHAHOOD, JJ., concur.